Locher, J.,
dissenting. On an appeal as a matter of right from a judgment of the Court of Appeals in an action in mandamus, this court will review the judgment as if the action had been filed in this court. State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141.
A-review of the circumstances of this case reveals not *289only that appellant was dismissed from her job without a hearing but also was denied the opportunity to .refute the charges, which could be injurious to her reputation. Appellant has presented to this court a copy’ of a request by the Ohio Bureau of Employment Services for additional information concerning the reasons for her termination of employment. The reply indicates, in so many words, that appellant was insubordinate, unprofessional and unethical, and it is signed by the executive secretary of the Board of Cosmetology, Mr. Dawson. Despite the fact that appellant, an unclassified employee, may be discharged without cause, if discharged allegedly for reasons which could seriously injure future employment opportunities, and these reasons are communicated to third persons, appellant has a right to a hearing to rebut these charges and thus clear her record. Board of Regents v. Roth (1972), 408 U. S. 564; Arnett v. Kennedy (1974), 416 U. S. 134; Bishop v. Wood (1976), 426 U. S. 341, 48 L. Ed. 2d 684. There can be little doubt that these disparaging remarks would prove injurious to appellant’s attempt to find future employment. Furthermore, as demonstrated by appellant, these alleged reasons for dismissal have already been transmitted .to a 'third party.
It is apparent that, throughout this entire matter, the Board of Cosmetology has failed to seriously consider appellant’s dismissal and merely accepted the actions of its executive secretary. The damaging nature of the remarks, that are now a part of appellant’s record, requires that a hearing be held to afford.appellant an opportunity to rebut these aspersions and'to enable the Board of Cosmetology to determine the veracity of the given reasons for termination.
Therefore, I must réspectfully dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.